« Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 1 of 45
Filing # 98216712 E-Filed 10/31/2019 11:45:35 PM

IN THE CIRCUIT COURT OF THE
15™ JUDICIAL CIRCUIT COURT IN AND
FOR PALM BEACH COUNTY, FLORIDA

CASE NO.: 50-2019-CA-009021-XXXX-MB AF

BRIAN LEE,

Plaintiff,
VS.

TAMMY PIERRE, THE SCHOOL DISTRICT
OF PALM BEACH COUNTY and

THE SCHOOL BOARD OF

PALM BEACH COUNTY

d/b/a The School District of Palm Beach
County,

Defendants.
/

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

 

Plaintiff BRIAN LEE sues Defendant TAMMY PIERRE, Defendant THE SCHOOL
DISTRICT OF PALM BEACH COUNTY and Defendant THE SCHOOL BOARD OF PALM
BEACH COUNTY d/b/a The School District of Palm Beach County, and states:

JURISDICTION AND IDENTIFICATION OF THE PARTIES

 

1. This is an action for damages in excess of $15,000, the minimum jurisdictional limits
of this Court exclusive of attorney’s fees and costs.

2. At all times material hereto, Plaintiff Brian Lee (“Plaintiff”) was and is a resident of
Palm Beach County, Florida, and an employee of The School District of Palm Beach County. [See
attached Exhibit A which is incorporated by reference.

3. At all times material hereto, Defendant Tammy Pierre (“Pierre”) was and is a resident

of Palm Beach County, Florida or is a non-resident and/or is concealing her whereabouts.
 

“Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 2 of 45

4. At all times material hereto, The School District of Palm Beach County (“School
District”) maintained an office for the transaction of its customary business in Palm Beach County,
Florida, was and is an independent district that constitutes a unit for the control, organization, and
administration of schools in Palm Beach County including bus transportation. Further, the School
District, was and is sui juris having filed suits and obtained recorded judgments against Palm Beach
County citizens who are its employees, e.g., School District of Palm Beach County v. Jeanette
Williams, Palm Beach County Court Case # 502018CC002138XXXXMB RB [See attached
Exhibits B and C which are incorporated by reference.]. The School District is vicariously liable
for the acts of its agents, servants and employees complained of herein.

5. At all times material hereto Defendant The School Board of Palm Beach County (the
“School Board”) was and is a political subdivision of the State of Florida doing business as the
School District which maintained an office for the transaction of its customary business in Palm
Beach County Florida and governed, supervised and controlled the School District per Fla. Stat. §
1001.32(2), including the acts complained of herein. The School Board is vicariously liable for the
acts of its agents, servants and employees and the School District complained of herein.

6. All acts complained of occurred in Palm Beach County, Florida.

FACTS GIVING RISE TO CAUSES OF ACTION

7. At all times material hereto, the School District was Plaintiff's employer.

8. At all times material hereto, Plaintiff was a male employee of the School District in the
School District’s Transportation Department working from March 25, 2015 to January 8, 2019 as
a school bus driver except for a period in May 2019 when he performed a desk job doing filing for

the School District.
« Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 3 of 45

9. On January 8, 2019, the School District terminated the Plaintiff, effective immediately,
without offering him a reasonable accommodation of another job.

10. On or about January 23, 2019, the School District presented the School Board with
Plaintiff's termination for acceptance and the School Board accepted Plaintiff's termination
without offering him a reasonable accommodation of another job.

11. Within 180 days of being terminated, Plaintiff timely filed charges of discrimination
against the School District and the School Board with the Equal Employment Opportunity
Commission (EEOC) which were cross-filed with the Florida Commission on Human Relations
(“FCHR”) under a work share arrangement between the two agencies.

12. Plaintiff timeely filed suit within 90 days after receiving Notices of Right to Sue the
School District and the School Board mailed to him by thee EEOC. More than 180 days have
passed since his charges of discrimination were cross-filed with the FCHR.

13. Plaintiff has exhausted all of his administrative remedies and all conditions precedent
have occurred, been excused or waived.

14. Plaintiff has complied with all conditions precedent prior to bringing this action and/or
said conditions precedent have been excused or waived.

A. COUNT FOR INTENTIONAL BATTERY
Count Lagainst Pierre for Battery

15. Plaintiff sues Defendant Tammy Pierre for battery, adopts and realleges paragraphs 1-
14 as if fully alleged herein and further states:

16. In September 2017, Tammy Pierre was a female who was an employee of the School

District as a Senior Coordinator at the School District Transportation Department at its Royal Palm
 

~Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 4 of 45

bus compound. In her position, Tammy Pierre was a supervisor and superior of Plaintiff with
control over his employment activities.

17. On or about September 22, 2017 within a one-hour period, Tammy Pierre engaged in
battery of Plaintiff in the workplace at School District offices through two intentional, unwanted,
unwelcome, unconsented physical contacts with Plaintiff which were intended by Pierre, and were
perceived by Plaintiff, to be sexually intimate and provocative. During the first occurrence,
Tammy Pierre lifted Plaintiff's shirt from Plaintiff to expose him. On the second occasion, Tammy
Pierre intimately touched Plaintiffs back and his midsection on the front of his body while
blocking his path to a doorway which would have enabled Plaintiff to escape Pierre’s unwelcome
physical contact.

18. The physical contacts by Pierre upon Plaintiff were pervasive because both occurred
within a one-hour time period.

19. The aforesaid physical contacts by Pierre upon Plaintiff were sexual by their intimate
nature and rose to the level of sexual harassment because Pierre’s physical contact while blocking
Plaintiff's ability to exit was unwelcome and unconsented by Plaintiff, intimidating to Plaintiff,
made Plaintiff feel uncomfortable, interfered with his work performance and created a
harassing/hostile work environment.

20. The aforesaid contact by Pierre was intended by Pierre to cause harmful or offensive
contact with Plaintiff.

21. Harmful and offensive contact by Pierre upon Plaintiff resulted from the intended
contact as described above. Further, the harmful and offensive contact was pervasive because it
occurred within a one-hour time period, was sexual by its intimate nature and rose to the level of

sexual harassment because Pierre’s physical contact while blocking Plaintiff's ability to exit was
“Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 5 of 45

unwelcome and unconsented by Plaintiff, intimidating to Plaintiff, made Plaintiff feel
uncomfortable, interfered with his work performance and created a harassing/hostile work
environment.

22. The aforesaid physical contact by Pierre upon Plaintiff was committed in bad faith or
with malicious purpose or in a manner exhibiting wanton and willful disregard of Plaintiffs human
rights.

23. As a direct and proximate result of Pierre, Plaintiff has suffered and will continue to
suffer pain and suffering, extreme and severe mental anguish and emotional distress, medical
expense, loss of earnings, loss of ability to earn money in the future, loss of the capacity to enjoy
life, loss of employment benefits and aggravation of a pre-existing condition. The foregoing
losses occurred in the past, will occur in the future and are permanent.

WHEREFORE, Plaintiff demands judgment in his favor against Defendant Tammy Pierre
for compensatory damages, costs, interest, trial by jury on all issue so triable as of right by a jury
and such other relief as this Court deems proper.

B. COUNTS FOR DISCRIMINATORY FAILURE TO MAKE REASONABLE ADA AND
ADAAA ACCOMMODATIONS

COUNT II against the School District for failure to make reasonable accommodation
under the ADA and ADAAA

 

24. Plaintiff sues the School District for disability discrimination in the workplace, adopts
and realleges paragraphs 1-14 as if fully alleged herein and further states:

25. This action for intentional discriminatory failure to make reasonable accommodation
is brought pursuant to the American with Disabilities Act of 1990, as amended, 41 USC § 12111,
ET SEQ. (“ADA”) and the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553

(“ADAAA”).
-Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 6 of 45

26. Plaintiff was a school bus driver for the District since March 25, 2015 until January 8,
2019.

27. As a school bus driver, Plaintiff was required to demonstrate sufficient dexterity to
qualify as a school bus driver who can safely operate a school bus.

28. Before and after employment with the School District, Plaintiff had a long medical
history of chronic gout flare-ups and exacerbations that occasionally limited his mobility and
dexterity.

29. The School District knew about Plaintiff's gout flare-ups and intermittent limitations
of dexterity and motion from observing his limitations, being notified of his absences from work
due to gout and medical information derived from Plaintiff's worker’s compensation claim on
October 16, 2018.

30. In April 2018, Plaintiff took three weeks sick leave because of illness associated with
an exacerbation of gout.

31. In May 2018, upon Plaintiffs return to work, the School District reasonably
accommodated Plaintiff and his disability that the School District considered had arisen from his
gout exacerbation. The School District assigned Plaintiff to a desk job doing filing, which he was
qualified to do as an employee, at the School District’s building and grounds department on
Summit Boulevard in West Palm Beach, Florida until the school year ended.

32. When his gout-related symptoms abated, Plaintiff resumed driving the School District’s
buses in August 2018 with the School District’s knowledge, permission and consent when the
2018-2019 school year began.

33. On October 16, 2018, Plaintiff made a claim to the School District for worker’s

compensation benefits, giving notice of injury to the School District and seeking medical care for
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 7 of 45

body pain arising from a job-related incident causing injury that occurred while he was operating
his employer’s bus. The complaint further notified the School District of Plaintiff's gout condition
which disabled him during periods of exacerbation.

34. On October 29, 2018, the School District notified Plaintiff that it was denying his claim
for worker’s compensation benefits because his physician reported that Plaintiff had made
maximum medical improvement and Plaintiff's complaints were substantially due to pre-existing
gout.

35. On October 29, 2018, Plaintiff returned to driving buses after the School District
notified Plaintiff that he had used 9.5 hours of his 10 hours sick time and “[y]our attendance at
work is vital to the effective and efficient operation of our school/department, and regular
attendance at work is expected.”.

36. Plaintiff continued driving school buses into December 2018. On December 3, 2018,
the School District notified Plaintiff by letter that it considered gout or related arthritis was
disabling him as a bus driver because Plaintiff was “observed with limited movement of your legs
and hands.”

37. The School District scheduled Plaintiff for a December 19, 2018 dexterity test which
was administered and conducted by School District employees Sue Gorby and Jodie Cummings.

38. Upon the Plaintiff's return to work on January 8, 2019 from holiday break, the School
District fired Plaintiff effective immediately because the School District’s Gorby and Cummings
determined that Plaintiff failed the dexterity test and the School District therefore considered
Plaintiff disabled and disqualified from operating a school bus. 37. Plaintiff was not offered a
reasonable accommodation, which he requested, to be given a desk job doing filing like in May

2018 when Plaintiff's disability due to gout was reasonably accommodated.
. Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 8 of 45

39. Plaintiff's termination from employment by the School District and the School Board
was an adverse employment action caused by the School District and School Board intentionally
discriminating against Plaintiff by not reasonably accommodating him with another job besides
driving a school bus through other jobs.

40. At all times material hereto, Plaintiff was regarded as disabled by the School District
from driving as school bus due to loss of dexterity arising from gout flare-ups.

41. Plaintiff was qualified for a job as a bus driver or a desk job doing tasks such as filing.

42. Plaintiff was subjected to an adverse employment action on account of his disability or
the School District’s perception of his disability.

43. Plaintiff was terminated, replaced by and/or treated less favorably than non-disabled
employees and employees with disabilities who were not terminated due to the disability.

44. By terminating Plaintiff effective immediately on January 8, 2019, the School District
and School Board intentionally discriminated against Plaintiff due to a condition that the School
District and Schoo! Board considered disabling to operate a school bus but did not disable him
from performing other jobs, including working at a desk job doing filing. The School District and
School Board terminated and did not offer Plaintiff a reasonable accommodation of any other type
of employment, including a desk job doing filing.

45. The fact that the School District fired Plaintiff as a school bus driver on January 8, 2019
based upon its December 19, 2018 dexterity test ---without updating the testing or sending Plaintiff
for examination by a certified medical examiner, registered with the National Registry of Certified
Medical Examiners pursuant to 49 C.F.R. s. 391.43 -- — indicates that the School District
considered the degree and severity of Plaintiff's disability for school bus driving was permanent

and irreversible.
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 9 of 45

46. The School District intentionally failed to comply with its statutory duties to take
all reasonable and necessary steps to eliminate discrimination in the workplace and to prevent it
from occurring in the future.

47. Plaintiff was treated differently from and more unfavorably than other comparable
individuals with whom he was similarly situated in all material respects. Linda Brown and Shirley
Cedric were school bus drivers who were disabled by injury or illness but were not fired nor
required to undergo testing to demonstrative their physical fitness for school bus operation.

48. The School District’s actions against Plaintiff were done willfully, wantonly,
maliciously, with reckless disregard for Plaintiff's disability and with the intent to do harm to
Plaintiff.

49. As a direct and proximate result of the School District’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

50. As a further direct and proximate result of the School District’s violation of the
ADA and ADAAA, as heretofore described, Plaintiff has been compelled to retain the services of
counsel, and has thereby incurred, and will continue to incur, legal fees and costs, the full nature
and extent of which are presently unknown to Plaintiff, who therefore will seek leave of Court,
if necessary, to amend this Complaint in that regard when the same shall be fully and finally
ascertained. Plaintiff requests that attorneys’ fees and costs be awarded pursuant to the ADA and

Federal law.
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 10 of 45

WHEREFORE, Plaintiff demands in his favor against the School District for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial
by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.:

COUNT III against the School District for failure to make reasonable accommodation
under Chapter 760, Florida Statutes

51. Plaintiff sues the School District for discrimination, adopts and realleges paragraphs 1-
14 as if fully alleged herein and further states:

52. This action for intentional discriminatory failure to make reasonable accommodation
is brought pursuant to Chapter 760, Florida Statutes.

53. Before and after employment with the School District, Plaintiff had a long medical
history of chronic gout flare-ups and exacerbations that occasionally limited his mobility and
dexterity.

54. Plaintiff was a school bus driver for the District since March 25, 2015 until January 8,
2019.

55. The Schoo! District knew about Plaintiff's gout flare-ups that limited his dexterity and
motion from observing his motion limitations, absences from work due to gout and medical
information derived from Plaintiff's worker’s compensation claim on October 16, 2018.

56. As a school bus driver, Plaintiff was required to demonstrate sufficient dexterity to
qualify as a school bus driver who can safely operate a school bus.

57. In April 2018, Plaintiff took three weeks sick leave because of illness associated with

an exacerbation of gout.

10
 

@ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 11 of 45

58. In May 2018, upon Plaintiffs return to work, the School District reasonably
accommodated Plaintiff and his disability that the School District considered had arisen from his
gout exacerbation. The School District assigned Plaintiff to a desk job doing filing, which he was

"qualified to do as an employee, at the School District’s building and grounds department on
Summit Boulevard in West Palm Beach, Florida until the school year ended.

59. When his gout-related symptoms abated, Plaintiffresumed driving the School District’s
buses in August 2018 with the School District’s knowledge, permission and consent when the
2018-2019 school year began.

60. On October 16, 2018, Plaintiff made a claim to the School District for worker’s
compensation benefits, giving notice of injury to the School District and seeking medical care for
body pain arising from a job-related incident causing injury that occurred while he was operating
his employer’s bus. The complaint further notified the School District of Plaintiff's gout condition
which disabled him during periods of exacerbation.

61. On October 29, 2018, the School District notified Plaintiff that it was denying his claim
for worker’s compensation benefits because his physician reported that Plaintiff had made
maximum medical improvement and Plaintiff's complaints were substantially due to pre-existing
gout.

62. On October 29, 2018, Plaintiff returned to driving buses after the School District
notified Plaintiff that he had used 9.5 hours of his 10 hours sick time and “[y]our attendance at
work is vital to the effective and efficient operation of our school/department, and regular
attendance at work is expected.”.

63. Plaintiff continued driving school buses into December 2018. On December 3, 2018,

the School District notified Plaintiff by letter that it considered gout or related arthritis was

11
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 12 of 45

disabling him as a bus driver because Plaintiff was “observed with limited movement of your legs
and hands.” The School District scheduled Plaintiff for a December 19, 2018 dexterity test which
was administered and conducted by School District employees Sue Gorby and Jodie Cummings.

64. Upon the Plaintiff's return to work on January 8, 2019 from holiday break, the School
District fired Plaintiff effective immediately because the School District’s Gorby and Cummings
determined that Plaintiff failed the dexterity test and the School District therefore considered
Plaintiff disabled and disqualified from operating a school bus. 37. Plaintiff was not offered a
reasonable accommodation, which he requested, to be given a desk job doing filing like in May
2018 when Plaintiff's disability due to gout was reasonably accommodated.

65. Plaintiff's termination from employment by the School District and the School Board
was an adverse employment action caused by the School District and School Board intentionally
discriminating against Plaintiff by not reasonably accommodating him with another job besides
driving a school bus through other jobs.

66. At all times material hereto, Plaintiff was regarded as disabled by the School District
from driving as school bus due to loss of dexterity arising from gout flare-ups.

67. Plaintiff was qualified for a job as a bus driver or a desk job doing such tasks as filing.

68. Plaintiff was subjected to an adverse employment action on account of his disability or
the School District’s perception of his disability.

69. Plaintiff was terminated, replaced by and/or treated less favorably than non-disabled
employees and employees with disabilities who were not terminated due to the disability.

70. By terminating Plaintiff effective immediately on January 8, 2019, the School District
and School Board intentionally discriminated against Plaintiff due to a condition that the School

District and School Board considered disabling to operate a school bus but did not disable him

12
«Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 13 of 45

from performing other jobs, including working at a desk job doing filing. The School District and
School Board terminated and did not offer Plaintiff a reasonable accommodation of any other type
of employment, including a desk job doing filing.

71. The fact that the School District fired Plaintiff as a school bus driver on January 8, 2019
based upon its December 19, 2018 dexterity test ---without updating the testing or sending Plaintiff
for examination by a certified medical examiner, registered with the National Registry of Certified
Medical Examiners pursuant to 49 C.F.R. s. 391.43 -- — indicates that the School District
considered the degree and severity of Plaintiff's disability for school bus driving was permanent
and irreversible.

72. The School District intentionally failed to comply with its statutory duties to take
all reasonable and necessary steps to eliminate discrimination in the workplace and to prevent it
from occurring in the future.

73. Plaintiff was treated differently from and more unfavorably than other comparable
individuals with whom he was similarly situated in all material respects. Linda Brown and Shirley
Cedric were school bus drivers who were disabled by injury or illness but were not fired nor
required to undergo testing to demonstrative their physical fitness for school bus operation.

74. The School District’s actions against Plaintiff were done willfully, wantonly,
maliciously, with reckless disregard for Plaintiff's disability and with the intent to do harm to
Plaintiff.

75. Plaintiff filed a charge of discrimination with the EEOC and FCHR and against the
School District on April 15, 2019. The EEOC mailed issued a Notice of Right to Sue. More than
180 days have passed without action since the FCHR received Plaintiff's Notice. Plaintiff has

exhausted his administrative remedies.

13
 

€ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 14 of 45

76. As a direct and proximate result of the Schoo! District’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

77. As a further direct and proximate result of the School District’s violation of the
ADA and ADAAA, as heretofore described, Plaintiff has been compelled to retain the services of
counsel, and has thereby incurred, and will continue to incur, legal fees and costs, the full nature
and extent of which are presently unknown to Plaintiff, who therefore will seek leave of Court,
if necessary, to amend this Complaint in that regard when the same shall be fully and finally
ascertained. Plaintiff requests that attorneys’ fees and costs be awarded pursuant to the ADA and
Federal law.

WHEREFORE, Plaintiff demands in his favor against the School District for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial
by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.

COUNT IV against the School Board for failure to make reasonable accommodation
under the ADA and ADAAA

78. Plaintiff sues the School Board for disability discrimination in the workplace, adopts
and realleges paragraphs 1-14 as if fully alleged herein and further states:
79. This action for intentional discriminatory failure to make reasonable accommodation

is brought pursuant to the American with Disabilities Act of 1990, as amended, 41 USC § 12111,

14
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 15 of 45

ET SEQ. (“ADA”) and the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553
(“ADAAA”).

80. Plaintiff was a school bus driver for the School District since March 25, 2015 until
January 8, 2019.

81. As a school bus driver, Plaintiff was required to demonstrate sufficient dexterity to
qualify as a school bus driver who can safely operate a school bus.

82. Before and after employment with the School District, Plaintiff had a long medical
history of chronic gout flare-ups and exacerbations that occasionally limited his mobility and
dexterity.

83. The School District and School Board knew about Plaintiff's gout flare-ups and
intermittent limitations of dexterity and motion from observing his limitations, being notified of
his absences from work due to gout and medical information derived from Plaintiff's worker’s
compensation claim on October 16, 2018.

84. In April 2018, Plaintiff took three weeks sick leave because of illness associated with
an exacerbation of gout.

85. In May 2018, upon Plaintiffs return to work, the School District reasonably
accommodated Plaintiff and his disability that the School District considered had arisen from his
gout exacerbation. The School District assigned Plaintiff to a desk job doing filing, which he was
qualified to do as an employee, at the School District’s building and grounds department on
Summit Boulevard in West Palm Beach, Florida until the school year ended.

86. When his gout-related symptoms abated, Plaintiff resumed driving the School District’s
buses in August 2018 with the School District’s knowledge, permission and consent when the

2018-2019 school year began.

15
Gase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 16 of 45

87. On October 16, 2018, Plaintiff made a claim to the School District for worker’s
compensation benefits, giving notice of injury to the School District and seeking medical care for
body pain arising from a job-related.incident causing injury that occurred while he was operating
his employer’s bus. The complaint further notified the School District of Plaintiff's gout condition
which disabled him during periods of exacerbation. |

88. On October 29, 2018, the School District notified Plaintiff that it was denying his claim
for worker’s compensation benefits because his physician reported that Plaintiff had made
maximum medical improvement and Plaintiff's complaints were substantially due to pre-existing
gout.

89. On October 29, 2018, Plaintiff returned to driving buses after the School District
notified Plaintiff that he had used 9.5 hours of his 10 hours sick time and “Tylour attendance at
work is vital to the effective and efficient operation of our school/department, and regular
attendance at work is expected.”

90. Plaintiff continued driving school buses into December 2018. On December 3, 2018,
the School District notified Plaintiff by letter that it considered gout or related arthritis was
disabling him as a bus driver because Plaintiff was “observed with limited movement of your legs
and hands.” The School District scheduled Plaintiff for a December 19, 2018 dexterity test which
was administered and conducted by School District employees Sue Gorby and Jodie Cummings.

91. Upon the Plaintiff's return to work on January 8, 2019 from holiday break, the School
District fired Plaintiff effective immediately because the School District’s Gorby and Cummings
determined that Plaintiff failed the dexterity test and the School District therefore considered

Plaintiff disabled and disqualified from operating a school bus. 37. Plaintiff was not offered a

16
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 17 of 45

reasonable accommodation, which he requested, to be given a desk job doing filing like in May
2018 when Plaintiff's disability due to gout was reasonably accommodated.

92. Plaintiff's termination from employment by the School District and the School Board
was an adverse employment action caused by the School And School Board and School Board
intentionally discriminating against Plaintiff by not reasonably accommodating him with another
job besides driving a school bus though other jobs.

93. At all times material hereto, Plaintiff was regarded as disabled by the School And
School Board from driving as school bus due to loss of dexterity arising from gout flare-ups.

94. Plaintiff was qualified for a job as a bus driver or a desk job doing tasks such as filing.

95. Plaintiff was subjected to an adverse employment action on account of his disability or
the School and School Board’s perception of his disability.

96. Plaintiff was terminated, replaced by and/or treated less favorably than non-disabled
employees and employees with disabilities who were not terminated due to the disability.

97. By terminating Plaintiff effective immediately on January 8, 2019, the School District
and School Board intentionally discriminated against Plaintiff due to a condition that the School
District and School Board considered disabling to operate a school bus but did not disable him
from performing other jobs, including working at a desk job doing filing. The School District and
School Board terminated and did not offer Plaintiff a reasonable accommodation of any other type
of employment, including a desk job doing filing.

98. The fact that the School District and School Board fired Plaintiff as a school bus driver
on January 8, 2019 based upon its December 19, 2018 dexterity test ---without updating the testing
or sending Plaintiff for examination by a certified medical examiner, registered with the National

Registry of Certified Medical Examiners pursuant to 49 C.F.R. s. 391.43 -- — indicates that the

17
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 18 of 45

School And School Board considered the degree and severity of Plaintiff's disability for school
bus driving was permanent and irreversible.

99. The School District and School Board intentionally failed to comply with its
statutory duties to take all reasonable and necessary steps to eliminate discrimination in the
workplace and to prevent it from occurring in the future.

100. Plaintiff was treated differently from and more unfavorably than other comparable
individuals with whom he was similarly situated in all material respects. Linda Brown and Shirley
Cedric were school bus drivers who were disabled by injury or illness but were not fired nor
required to undergo testing to demonstrative their physical fitness for school bus operation.

101. The School District and School Board’s actions against Plaintiff were done
willfully, wantonly, maliciously, with reckless disregard for Plaintiff's disability and with the
intent to do harm to Plaintiff.

102. As a direct and proximate result of the School Board’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

103. As a further direct and proximate result of the School Board’s violation of the
ADA and ADAAA, as heretofore described, Plaintiff has been compelled to retain the services of
counsel, and has thereby incurred, and will continue to incur, legal fees and costs, the full nature
and extent of which are presently unknown to Plaintiff, who therefore will seek leave of Court,

if necessary, to amend this Complaint in that regard when the same shall be fully and finally

18
«Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 19 of 45

ascertained. Plaintiff requests that attorneys’ fees and costs be awarded pursuant to the ADA and
Federal law.

WHEREFORE, Plaintiff demands in his favor against the School Board for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial
by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.:

COUNT V against the School Board for failure to make reasonable accommodation under
Chapter 760, Florida Statutes

104. Plaintiff sues the School Board for discrimination, adopts and realleges paragraphs 1-
14 as if fully alleged herein and further states:

105. This action for intentional discriminatory failure to make reasonable accommodation
is brought pursuant to Chapter 760, Florida Statutes.

106. Before and after employment with the School District, Plaintiff had a long medical
history of chronic gout flare-ups and exacerbations that occasionally limited his mobility and
dexterity.

107. Plaintiff was a school bus driver for the School District since March 25, 2015 until
January 8, 2019.

108. The School District and School Board knew about Plaintiffs gout flare-ups that
limited his dexterity and motion from observing his motion limitations, absences from work due
to gout and medical information derived from Plaintiff's worker’s compensation claim on
October 16, 2018.

109. As a school bus driver, Plaintiff was required to demonstrate sufficient dexterity to

qualify as a school bus driver who can safely operate a school bus.

19
@ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 20 of 45

110. In April 2018, Plaintiff took three weeks sick leave because of illness associated with
an exacerbation of gout.

111. In May 2018, upon Plaintiff's return to work, the School District reasonably
accommodated Plaintiff and his disability that the School District considered had arisen from his
gout exacerbation. The School District assigned Plaintiff to a desk job doing filing, which he was
qualified to do as an employee, at the School District’s building and grounds department on
Summit Boulevard in West Palm Beach, Florida until the school year ended.

112. When his gout-related symptoms abated, Plaintiff resumed driving the School
District’s buses in August 2018 with the School District’s knowledge, permission and consent
when the 2018-2019 school year began.

113. On October 16, 2018, Plaintiff made a claim to the School District for worker’s
compensation benefits, giving notice of injury to the School District and seeking medical care for
body pain arising from a job-related incident causing injury that occurred while he was operating
his employer’s bus. The complaint further notified the School District of Plaintiff's gout condition
which disabled him during periods of exacerbation.

114. On October 29, 2018, the School District notified Plaintiff that it was denying his
claim for worker’s compensation benefits because his physician reported that Plaintiff had made
maximum medical improvement and Plaintiff's complaints were substantially due to pre-existing
gout.

115. On October 29, 2018, Plaintiff returned to driving buses after the School District
notified Plaintiff that he had used 9.5 hours of his 10 hours sick time and “[y]our attendance at
work is vital to the effective and efficient operation of our school/department, and regular

attendance at work is expected.”.

20
€ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 21 of 45

116. Plaintiff continued driving school buses into December 2018. On December 3, 2018,
the School District notified Plaintiff by letter that it considered gout or related arthritis was
disabling him as a bus driver because Plaintiff was “observed with limited movement of your legs
and hands.” The School District scheduled Plaintiff for a December 19, 2018 dexterity test which
was administered and conducted by School District employees Sue Gorby and Jodie Cummings.

117. Upon the Plaintiff's return to work on January 8, 2019 from holiday break, the School
District and School board fired Plaintiff effective immediately because the School District’s Gorby
and Cummings determined that Plaintiff failed the dexterity test and the School District and School
Board therefore considered Plaintiff disabled and disqualified from operating a school bus. 37.
Plaintiff was not offered a reasonable accommodation, which he requested, to be given a desk job
doing filing like in May 2018 when Plaintiffs disability due to gout was reasonably
accommodated.

118. Plaintiff's termination from employment by the School District and the School Board
was an adverse employment action caused by the School District and School Board intentionally
discriminating against Plaintiff by not reasonably accommodating him with another job besides
driving a school bus through other jobs.

119. At all times material hereto, Plaintiff was regarded as disabled by the School District
and School Board from driving as school bus due to loss of dexterity arising from gout flare-ups.

120. Plaintiff was qualified for a job as a bus driver or a desk job doing such tasks as filing.

121. Plaintiff was subjected to an adverse employment action on account of his disability
or the School District’s perception of his disability.

122. Plaintiff was terminated, replaced by and/or treated less favorably than non-disabled

employees and employees with disabilities who were not terminated due to the disability.

21
,Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 22 of 45

123. By terminating Plaintiff effective immediately on January 8, 2019, the School District
and School Board intentionally discriminated against Plaintiff due to a condition that the School
District and School Board considered disabling to operate a school bus but did not disable him
from performing other jobs, including working at a desk job doing filing. The School District and
School Board terminated and did not offer Plaintiff a reasonable accommodation of any other type
of employment, including a desk job doing filing.

124. The fact that the School District fired Plaintiff as a school bus driver on January 8,
2019 based upon its December 19, 2018 dexterity test ---without updating the testing or sending
Plaintiff for examination by a certified medical examiner, registered with the National Registry of
Certified Medical Examiners pursuant to 49 C.F.R. s. 391.43 -- — indicates that the School District
and School Board considered the degree and severity of Plaintiff's disability for school bus driving
was permanent and irreversible.

125. The School District and School Board intentionally failed to comply with its
statutory duties to take all reasonable and necessary steps to eliminate discrimination in the
workplace and to prevent it from occurring in the future.

126. Plaintiff was treated differently from and more unfavorably than other comparable
individuals with whom he was similarly situated in all material respects. Linda Brown and Shirley
Cedric were school bus drivers who were disabled by injury or illness but were not fired nor
required to undergo testing to demonstrative their physical fitness for school bus operation.

127. The School District and School Board’s actions against Plaintiff were done
willfully, wantonly, maliciously, with reckless disregard for Plaintiff's disability and with the

intent to do harm to Plaintiff.

22
@ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 23 of 45

128. As a direct and proximate result of the School Board’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

129. As a further direct and proximate result of the School Board’s violation of the
ADA and ADAAA, as heretofore described, Plaintiff has been compelled to retain the services of
counsel, and has thereby incurred, and will continue to incur, legal fees and costs, the full nature
and extent of which are presently unknown to Plaintiff, who therefore will seek leave of Court,
if necessary, to amend this Complaint in that regard when the same shall be fully and finally
ascertained. Plaintiff requests that attorneys’ fees and costs be awarded pursuant to the ADA and
Federal law.

WHEREFORE, Plaintiff demands in his favor against the School Board for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial

by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.

C. COUNTS FOR RETALIATION UNDER TITLE VII IN THE ALTERNATIVE TO

COUNTS II-V
FACTS COMMON TO COUNTS VI-IX FOR RETALIATION UNDER TITLE VII
130. In September 2017, Gary Mosely was a male who was an employee of the School

District as an Area Team Leader at the School District’s Royal Palm bus compound. In his position,

23
€ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 24 of 45

Gary Mosely was a supervisor and superior of Plaintiff and Tammy Pierre with control over their
job duties.

131. On or about September 22, 2017 within a one-hour period, Tammy Pierre engaged in
sexual harassment of Plaintiff in the workplace at School District offices through two unwanted,
unwelcome, unconsented physical contacts with Plaintiff which were intended by Pierre, and were
perceived by Plaintiff, to be sexually intimate and provocative. During the first occurrence,
Tammy Pierre lifted Plaintiff's shirt from Plaintiff to expose him. On the second occasion, Tammy
Pierre intimately touched Plaintiff's back and his midsection on the front of his body while
blocking his path to a doorway which would have enabled Plaintiff to escape Pierre’s unwelcome
physical contact.

132. The physical contact by Pierre upon Plaintiff was pervasive because it occurred within
a one-hour time period.

133. The aforesaid physical contact by Pierre upon Plaintiff was sexual by its intimate
nature and rose to the level of sexual harassment because Pierre’s physical contact while blocking
Plaintiff's ability to exit was unwelcome and unconsented by Plaintiff, intimidating to Plaintiff,
made Plaintiff feel uncomfortable, interfered with his work performance and created a
harassing/hostile work environment.

134. The aforesaid physical contact by Pierre upon Plaintiff was committed in bad faith or
with malicious purpose or in a manner exhibiting wanton and willful disregard of Plaintiff's human
rights in the work place or any other location.

135. On or about September 25, 2017, Plaintiff complained to and notified Mosely and
Cynthia Holloman, another supervisor School District employee and Senior Coordinator, about

Pierre’s sexual harassment and unwanted touching. Plaintiff handed his written complaint to

24
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 25 of 45

Holloman who gave Plaintiff's written complaint to Mosley. However, Mosley disregarded
Plaintiff's rights and well-being by refusing to report the incident to the School District’s Human
Relations Department.

136. After September 25, 2017 through mid-December 2017, Pierre and Mosley launched
and/or instigated a series of complaints about Plaintiffs job performance in retaliation for Plaintiff
making a sexual harassment complaint against Pierre.

137. In mid-December 2017, Pierre and Mosley retaliated against Plaintiff for making the
sexual harassment complaint against Pierre through an adverse employment action by having
Plaintiff transferred and/or transferring Plaintiff from the School District’s Royal Palm bus
compound to the School District’s bus compound in Belle Glade, Florida, causing him to have to
drive 106 round-trip miles to work daily rather than 34 round-trip miles to work.

138. On or about January 8, 2018, Plaintiff notified the School District of his claim for the
retaliatory misconduct of Pierre and Mosley through the adverse employment action in transferring
and/or causing Plaintiff to be transferred to the School District’s Belle Glade work location due to
Plaintiffs sexual harassment complaint against Mosley.

139. Subsequent to Plaintiff's January 8, 2018 retaliation complaint, the School District
transferred Plaintiff back to the Royal Palm bus compound on February 6, 2018 and investigated
Plaintiff's complaint against Pierre and Mosley who were transferred away from the Royal Palm
compound.

140. Plaintiff missed three weeks of work in April 2018 due to a flare-up of his long-
standing gout condition. When Plaintiff returned to work in May 2018, the School District

reasonably accommodated the disability caused by his gout flare-up by assigning him to a desk

25
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 26 of 45

job doing filing to the end of the school year at the School District’s building and grounds
department on Summit Blvd., in West Palm Beach, Florida.

141 Plaintiff resumed driving the School District’s buses from the School District’s Royal
Palm bus compound when the 2018-2019 school year began in August 2018.

142. On October 16, 2018, the School District determined that retaliation misconduct by
Mosley toward Plaintiff warranted discipline and disciplined Mosley with a verbal reprimand with
written notation. On October 16, 2018, the School District determined sexual harassment
misconduct by Pierre toward Plaintiff warranted discipline and disciplined Pierre with a verbal
reprimand with written notation.

143. On October 16, 2018, Plaintiff made a claim to the School District for worker’s
compensation benefits, giving notice of injury to the School District and seeking medical care for
body pain arising from a job-related incident causing injury that occurred while he was operating
his employer’s bus. The complaint notified the School District of Plaintiff's gout condition which
disabled him during periods of exacerbation.

144. The following complaints by Plaintiff to the School District were protected activity
under Title VII and the Florida Civil Rights Act: (a) against Pierre to the School District for
workplace sexual harassment; and (b) against Pierre and Mosley to the School District for their
workplace retaliation for Plaintiff making a sexual harassment complaint about Pierre was a
protected activity.

145. Despite Plaintiff's complaints about Pierre and Mosley being a protected activity, the
School District retaliated against Plaintiff for making the complaints against Pierre and Mosley by

notifying Plaintiff on October 29, 2018 that it was denying Plaintiff's claim for worker’s

26
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 27 of 45

compensation benefits without sending him to a worker’s compensation physician for
examination.

146. On October 29, 2018, the School District notified Plaintiff that he had used 9.5 hours
of his 10 hours sick time and “[y]our attendance at work is vital to the effective and efficient
operation of our school/department, and regular attendance at work is expected.” Plaintiff returned
to driving schoo! buses at the Royal Palm bus compound.

147. Despite Plaintiff's complaints about Pierre and Mosley being a protected activity, the
School District intentionally and discriminatorily retaliated against Plaintiff on or about November
12, 2018 by transferring the disciplined Mosley back to the Royal Palm compound where Plaintiff
was assigned. Upon Mosley’s arrival, Plaintiff suffered adverse employment actions because the
School District notified him that he was transferred from the Royal Palm compound, then told to
disregard the transfer and that he would remain at the Royal Palm compound. But Mosley told
Plaintiff that he would not be driving any school buses and to “stand down.” Rather than being
assigned another job, Plaintiff reported to work each day with no job assigned to him — another
adverse employment action.

148. Despite the Plaintiff's complaints about Pierre and Mosley being protected activity,
the Plaintiff suffered an adverse employment action and intentional discriminatory retaliation
when the School District notified Plaintiff by letter on December 13, 2018 that he was “observed
with limited movement of your legs and hands.” Unlike May 2018 when Plaintiff's gout flare-up
was accommodated with a desk filing job, Plaintiff was notified by School District Transportation
Director Shane Searchwell to complete a dexterity test administered by School District employees
and DOT [Department of Transportation] Medical Exam by the District's physician before he may

resume driving.

27
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 28 of 45

149. Despite the Plaintiff's complaints about Pierre and Mosley being protected activity,
the School District and Searchwell intentionally and discriminatorily retaliated against Plaintiff by
directing him to contact his physician to be evaluated to determine his ability to perform the
essential functions of his bus driver job, furnishing Plaintiff with a copy of his job description, a
DOT Medical Examination Report and Dexterity Test for School Bus Drivers that his doctor must
utilize when evaluating his bus driving abilities. |

150. At all times material hereto, Searchwell and the School District’s requests were
further intentional discriminatory retaliation for Plaintiff's complaints against Pierre and Mosley
because the requests were impossible for Plaintiff to fulfill. The School District and Searchwell
knew or should have known that none of Plaintiff's physicians were certified medical examiners,
registered with the National Registry of Certified Medical Examiners, pursuant to 49 C.F.R. s.
391.43 to qualify them to fill out the DOT Medical Form. Plus, Searchwell and the District had
no intent to send Plaintiff to a DOT Medical Exam by the District's physician before firing him.

151. On December 19, 2018, Plaintiff underwent a dexterity examination performed by
School District employees Sue Gorby and Jodie Cummings, neither of whom were physicians.
Despite the Plaintiff's complaints about Pierre and Mosley being protected activity, the School
District, by and through Gorby and Cummings, conducted the test in such manner so that the
results were that Plaintiff failed.

152. Despite the Plaintiff's complaints about Pierre and Mosley being protected activity,
the School District intentionally and discriminatorily retaliated against Plaintiff by firing him on
January 8, 2019, effective immediately and without warning, solely for failing the dexterity test
without sending the dexterity report results to Plaintiff's physicians or sending Plaintiff to a DOT

Medical Exam by the District's physician as represented on December 3, 2018 to determine if

28
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 29 of 45

Plaintiff could resume driving a school bus and without reasonable accommodation to another job

as the School District did in May 2018.

Count VI against the School Distri

Retaliation under Title VII in the alternative to Counts II-V

153. Plaintiff sues the School District for retaliation under Title VII, adopts and realleges
paragraphs 1-14 and 130-152 as if fully alleged herein and further states:

153. This action for retaliation is brought pursuant to Title VII, Civil Rights Act of 1964,
§ 704(a), 42 U.S.C.A. § 2000e—3(a).

154. At all times material hereto, the factual allegations in paragraphs 118-140 are
incorporated, adopted and re-alleged as set forth herein because they are relevant and material to
this count.

155. Plaintiff has filed a charge of discrimination with the Equal Employment Opportunity
Commission (“EEOC”) against the School District within 180 days of his January 8, 2019
termination. The EEOC mailed a Notice of Right to Sue on or after April 15, 2019 which Plaintiff
received on or after April 17, 2019. Plaintiff has exhausted his administrative remedies.

156. At all times material hereto, Plaintiff was engaged in a protected activity under Title
VII when he made complaints to the School District against Pierre for workplace sexual
harassment and for workplace retaliation by Mosley and Pierre for making the sexual harassment
complaint against Pierre.

157. At all times hereto, Plaintiff's aforesaid complaints against Pierre and Mosley were
substantiated as the School District disciplined Mosley and Pierre for the protected activity
complained of by Plaintiff and removed them from the Royal Palm compound where Plaintiff

worked so that they would not be his supervisors.

29
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 30 of 45

158. Despite Plaintiff's aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff on or about November 12, 2018 by returning Mosley
to the Royal Palm compound where Plaintiff worked to be Plaintiff's supervisor.

159. Mosley’s return to the Royal Palm compound was temporally proximate to cause and
did cause the rest of the School District’s intentionally discriminatory misconduct in violation of
Title VII. Despite Plaintiffs aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff by and through Mosley who removed Plaintiff from
bus driving duties and assigned him to report to work every day to do nothing which is an adverse
employment action.

160. Despite Plaintiff's aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff on or about December 3, 2018 through pre-textual
requirements for Plaintiff to (a) undergo a dexterity test conducted by School District employees
that Plaintiff was pre-destined to fail; (b) undergo job-qualifying medical examinations by
Plaintiff's own physicians whom the School District knew or should have known were not
qualified to fill out the DOT medical forms furnished by the School District; (c) the School District
withholding the dexterity test results from Plaintiffs physicians so that they could complete their
job-qualifying examinations of Plaintiff; and (d) promising but not sending Plaintiff to a promised
DOT Medical Exam by the District's physician before firing Plaintiff.

161. Despite Plaintiffs aforesaid protected activity, Plaintiff suffered an adverse
employment action and intentional discriminatory retaliation on J anuary 8, 2019 when the School
District fired Plaintiff, effective immediately, (a) without warning; (b) after Mosley and Pierre
were disciplined due to Plaintiff's complaint; (c) without sending the dexterity test results to

Plaintiff's doctors to complete their evaluations of his driving ability: (d) without sending Plaintiff

30
 

 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 31 of 45

to a promised a DOT Medical Exam by the District's physician; and (e) without reasonably
accommodating Plaintiff with a desk job doing filing as the School District did in May 2018.

162. At all times material hereto, Plaintiff was qualified to perform a desk job doing filing.

163. At all times material hereto, the School District reasonably accommodated qualified
similarly-situated persons Linda Brown and Shirly Cedric, as well as Plaintiff in May 2018,
considered by the District disabled by illness injury rather than through termination.

164. At all times material hereto, there was a causal connection and temporal proximity
between the protected activity of Plaintiff's substantiated complaints about Pierre’s workplace
sexual harassment, Pierre/Mosley’s workplace retaliation and the resultant retaliation that caused
Plaintiff s termination, to wit:

a. Mosley and Pierre were disciplined in mid-October 2018.

b. The School District returned Mosley to the Royal Palm compound to be
Plaintiff's supervisor in mid-November 2018.

c. Plaintiff's reassignment to another compound was rescinded by the School
District and Plaintiff was forced to remain at the Royal Palm compounded under Mosley who
immediately removed Plaintiff from bus driving and assigned him to do nothing.

d. On December 3, 2018, the School District observes Plaintiff, who is doing
nothing at the Royal Palm compound, to have “limited movement” of his hands and legs.” Unlike
in May 2018 when Mosley and Pierre had not yet been disciplined, Plaintiff was not re-reasonably
accommodated with reassignment to a desk job to do filing for which he was qualified. Rather, the
School District through its employees perform a subjective December 19, 2018 dexterity test of
Plaintiff, withhold the dexterity test findings from Plaintiff's physicians so they cannot complete

their evaluation of his bus driving abilities, fail to send Plaintiff for a promised DOT Medical

31

 
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 32 of 45

Evaluation by the School District’s physicians and fired Plaintiff on January 8, 2019 without
warning, effective immediately.

165. As a direct and proximate result of the School District’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

166. As a further direct and proximate result of the School District’s violation of the
Title VII and discrimination as heretofore described, Plaintiff has been compelled to retain the
services of counsel, and has thereby incurred, and will continue to incur, legal fees and costs,
the full nature and extent of which are presently unknown to Plaintiff, who therefore will seek
leave of Court, if necessary, to amend this Complaint in that regard when the same shall be fully
and finally ascertained. Plaintiff requests that attorneys’ fees and costs be awarded pursuant to the
Title VII and Federal law.

WHEREFORE, Plaintiff demands in his favor against the School District for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial

by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.

C VIL . he School Distri
Retaliation under Chapter 760, Florida Statutes in the alternative to Counts II-V

167. Plaintiff sues the School District for retaliation under Chapter 760, Florida Statutes,
adopts and realleges paragraphs 1-14 and 130-152 as if fully alleged herein and further states:

168. This action for retaliation is brought pursuant Chapter 760, Florida Statutes.

32
 

«Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 33 of 45

169. At all times material hereto, Plaintiff was engaged in a protected activity under
Chapter 760, Florida Statutes, when he made complaints to the School District against Pierre for
workplace sexual harassment and for workplace retaliation by Mosley and Pierre for making the
sexual harassment complaint against Pierre.

170. At all times hereto, Plaintiff's aforesaid complaints against Pierre and Mosley were
substantiated as the School District disciplined Mosley and Pierre for the protected activity
complained of by Plaintiff and removed them from the Royal Palm compound where Plaintiff
worked so that they would not be his supervisors.

171. Despite Plaintiffs aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff on or about November 12, 2018 by returning Mosley
to the Royal Palm compound where Plaintiff worked to be Plaintiff's supervisor.

172. Mosley’s return to the Royal Palm compound was temporally proximate to cause and
did cause the rest of the School District’s intentionally discriminatory misconduct in violation of
Chapter 760, Florida Statutes. Despite Plaintiffs aforesaid protected activity, the School District
intentionally and discriminatorily retaliated against Plaintiff by and through Mosley who removed
Plaintiff from bus driving duties and assigned him to report to work every day to do nothing which
is an adverse employment action.

173. Despite Plaintiff's aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff on or about December 3, 2018 through pre-textual
requirements for Plaintiff to (a) undergo a dexterity test conducted by School District employees
that Plaintiff was pre-destined to fail; (b) undergo job-qualifying medical examinations by
Plaintiffs own physicians whom the School District knew or should have known were not

qualified to fill out the DOT medical forms furnished by the School District; (c) the School District

33
+ Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 34 of 45

withholding the dexterity test results from Plaintiff's physicians so that they could complete their
job-qualifying examinations of Plaintiff; and (d) promising but not sending Plaintiff to a promised
DOT Medical Exam by the District's physician before firing Plaintiff.

174. Despite Plaintiff's aforesaid protected activity, Plaintiff suffered an adverse
employment action and intentional discriminatory retaliation on January 8, 2019 when the School
District fired Plaintiff, effective immediately, (a) without warning; (b) after Mosley and Pierre
were disciplined due to Plaintiffs complaint; (c) without sending the dexterity test results to
Plaintiff's doctors to complete their evaluations of his driving ability; (d) without sending Plaintiff
to a promised a DOT Medical Exam by the District's physician; and (e) without reasonably
accommodating Plaintiff with a desk job doing filing as the School District did in May 2018.

175. At all times material hereto, Plaintiff was qualified to perform a desk job doing filing.

176. At all times material hereto, the School District reasonably accommodated qualified
similarly-situated persons Liinda Brown and Shirlley Cedric, including Plaintiff in May 2018),
considered by the District disabled by illness or injury through re-assignment rather than through
termination.

177. At all times material hereto, there was a causal connection and temporal proximity
between the protected activity of Plaintiff substantiated complaints about Pierre’s workplace
sexual harassment, Pierre/Mosley’s workplace retaliation and the resultant retaliation that led to
Plaintiff's termination, to wit:

a. Mosley and Pierre were disciplined in mid-October 2018.
b. The School District returned Mosley to the Royal Palm compound to be

Plaintiff's supervisor in mid-November 2018.

34
‘Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 35 of 45

c. Plaintiffs reassignment to another compound was rescinded by the School
District and Plaintiff was forced to remain at the Royal Palm compounded under Mosley who
immediately removed Plaintiff from bus driving and assigned him to do nothing.

d. On December 3, 2018, the School District observes Plaintiff, who is doing
nothing at the Royal Palm compound, to have “limited movement” of his hands and legs.” Unlike
in May 2018 when Mosley and Pierre had not yet been disciplined, Plaintiff was not re-reasonably
accommodated with reassignment to a desk job to do filing for which he is qualified. Rather, the
School District through its employees perform a subjective December 19, 2018 dexterity test of
Plaintiff, withhold the dexterity test findings from Plaintiff's physicians so they cannot complete
their evaluation of his bus driving abilities, fail to send Plaintiff for a promised DOT Medical
Evaluation by the School District’s physicians and fired Plaintiff on January 8, 2019 without
warning, effective immediately.

178. As a direct and proximate result of the School District’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

179. As a further direct and proximate result of the School District’s violation of the
Chapter 760, Florida Statutes, and discrimination as heretofore described, Plaintiff has been
compelled to retain the services of counsel, and has thereby incurred, and will continue to incur,
legal fees and costs, the full nature and extent of which are presently unknown to Plaintiff,

who therefore will seek leave of Court, if necessary, to amend this Complaint in that regard when

35
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 36 of 45

the same shall be fully and finally ascertained. Plaintiff requests that attorneys’ fees and costs be
awarded pursuant to the Chapter 760, Florida Statutes.

WHEREFORE, Plaintiff demands in his favor against the School District for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial

by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.
Retaliation onde TE ee Seioal Board ts Il-V

180. Plaintiff sues the School Board for retaliation under Title VII, adopts and realleges
paragraphs 1-14 and 130-152 as if fully alleged herein and further states:

181. This action for retaliation is brought pursuant to Title VII, Civil Rights Act of 1964,
§ 704(a), 42 U.S.C.A. § 2000e—3(a).

182. At all times material hereto, the factual allegations in paragraphs 118-140 are
incorporated, adopted and re-alleged as set forth herein because they are relevant and material to
this count.

183. At all times material hereto, Plaintiff was engaged in a protected activity under Title
VII when he made complaints to the School District against Pierre for workplace sexual
harassment and for workplace retaliation by Mosley and Pierre for making the sexual harassment
complaint against Pierre.

184. At all times hereto, Plaintiff's aforesaid complaints against Pierre and Mosley were
substantiated as the School District disciplined Mosley and Pierre for the protected activity

complained of by Plaintiff and removed them from the Royal Palm compound where Plaintiff

worked so that they would not be his supervisors.

36
*Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 37 of 45

185. Despite Plaintiff's aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff on or about November 12, 2018 by returning Mosley
to the Royal Palm compound where Plaintiff worked to be Plaintiff's supervisor.

186. Mosley’s return to the Royal Palm compound was temporally proximate to cause and
did cause the rest of the School District’s intentionally discriminatory misconduct in violation of
Title VII. Despite Plaintiff's aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff by and through Mosley who removed Plaintiff from
bus driving duties and assigned him to report to work every day to do nothing which is an adverse
employment action.

187. Despite Plaintiff's aforesaid protected activity, the School District intentionally and
discriminatorily retaliated against Plaintiff on or about December 3, 2018 through pre-textual
requirements for Plaintiff to (a) undergo a dexterity test conducted by School District employees
that Plaintiff was pre-destined to fail; (b) undergo job-qualifying medical examinations by
Plaintiff's own physicians whom the School District knew or should have known were not
qualified to fill out the DOT medical forms furnished by the School District; (c) the School District
withholding the dexterity test results from Plaintiff's physicians so that they could complete their
job-qualifying examinations of Plaintiff; and (d) promising but not sending Plaintiff to a promised
DOT Medical Exam by the District's physician before firing Plaintiff.

188. Despite Plaintiffs aforesaid protected activity, Plaintiff suffered an adverse
employment action and intentional discriminatory retaliation on January 8, 2019 when the School
District fired Plaintiff, effective immediately, (a) without warning; (b) after Mosley and Pierre
were disciplined due to Plaintiff's complaint; (c) without sending the dexterity test results to

Plaintiffs doctors to complete their evaluations of his driving ability; (d) without sending Plaintiff

37
‘Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 38 of 45

to a promised a DOT Medical Exam by the District's physician; and (e) without reasonably
accommodating Plaintiff with a desk job doing filing as the School District did in May 2018.

189. At all times material hereto, Plaintiff was qualified to perform a desk job doing filing.

190. At all times material hereto, the School District reasonably accommodated qualified
similarly-situated persons Linda Brown and Shirley Cedric, including Plaintiff in May 2018,
considered by the District disabled by illness through re-assignment to another job rather than
through termination.

191. At all times material hereto, there was a causal connection and temporal proximity
between the protected activity of Plaintiff substantiated complaints about Pierre’s workplace
sexual harassment, Pierre/Mosley’s workplace retaliation and the resultant retaliation that caused
Plaintiffs termination, to wit:

a. Mosley and Pierre were disciplined in mid-October 2018.

b. The School District returned Mosley to the Royal Palm compound to be
Plaintiff's supervisor in mid-November 2018.

c. Plaintiff's reassignment to another compound was rescinded by the School
District and Plaintiff was forced to remain at the Royal Palm compounded under Mosley who
immediately removed Plaintiff from bus driving and assigned him to do nothing.

d. On December 3, 2018, the School District observes Plaintiff, who is doing
nothing at the Royal Palm compound, to have “limited movement” of his hands and legs.” Unlike
in May 2018 when Mosley and Pierre had not yet been disciplined, Plaintiff was not re-reasonably
accommodated with reassignment to a desk job to do filing for which he was qualified. Rather, the
School District through its employees perform a subjective December 19, 2018 dexterity test of

Plaintiff, withhold the dexterity test findings from Plaintiff's physicians so they cannot complete

38
 

€ase 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 39 of 45

their evaluation of his bus driving abilities, fail to send Plaintiff for a promised DOT Medical
Evaluation by the School District’s physicians and fired Plaintiff on January 8, 2019 without
warning, effective immediately.

192. On or about January 23, 2019, the School District submitted Plaintiff's termination
and its circumstances to the School Board which accepted Plaintiffs termination without offering
Plaintiff a reasonable accommodation or directing the School District to offer Plaintiff. a reasonable
accommodation. Accordingly, at all times material hereto, the School Board was and is directly
and vicariously liable for Plaintiff's wrongful termination without reasonable accommodation.

193. Plaintiff's termination from employment by the School District and School Board
without reasonable accommodation was an adverse employment action caused by the School
Board intentionally discriminating against Plaintiff through retaliation for protected activity.

194. As a direct and proximate result of the School Board’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

195. As a further direct and proximate result of the School Board’s violation of the
Title VII and discrimination as heretofore described, Plaintiff has been compelled to retain the
services of counsel, and has thereby incurred, and will continue to incur, legal fees and costs,
the full nature and extent of which are presently unknown to Plaintiff, who therefore will seek

leave of Court, if necessary, to amend this Complaint in that regard when the same shall be fully

39
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 40 of 45

and finally ascertained. Plaintiff requests that attorneys’ fees and costs be awarded pursuant to the
Title VII and Federal law.

WHEREFORE, Plaintiff demands in his favor against the School Board for
compensatory damages including back pay, front pay (or reinstatement), economic and non-
economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial

by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.

Count IX against the School Board
Retaliation under Chapter 760, Florida Statutes in the alternative to Counts [I-V

196. Plaintiff sues the School Board for retaliation under Chapter 760, Florida Statutes,
adopts and realleges paragraphs 1-14 and 130-152 as if fully alleged herein and further states:

197. This action for retaliation is brought pursuant Chapter 760, Florida Statutes.

198. At all times material hereto, Plaintiff was engaged in a protected activity under
Chapter 760, Florida Statutes, when he made complaints to the School District against Pierre for
workplace sexual harassment and for workplace retaliation by Mosley and Pierre for making the
sexual harassment complaint against Pierre.

199. At all times hereto, Plaintiffs aforesaid complaints against Pierre and Mosley were
substantiated as the School District disciplined Mosley and Pierre for the protected activity
complained of by Plaintiff and removed them from the Royal Palm compound where Plaintiff
worked so that they would not be his supervisors.

200. Despite Plaintiff's aforesaid protected activity, the School District and School Board
intentionally and discriminatorily retaliated against Plaintiff on or about November 12, 2018 by
returning Mosley to the Royal Palm compound where Plaintiff worked to be Plaintiff's supervisor.

201. Mosley’s return to the Royal Palm compound was temporally proximate to cause and

did cause the rest of the School Board’s intentionally discriminatory misconduct in violation of

40
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 41 of 45

Chapter 760, Florida Statutes. Despite Plaintiff's aforesaid protected activity, the School District
intentionally and discriminatorily retaliated against Plaintiff by and through Mosley who removed
Plaintiff from bus driving duties and assigned him to report to work every day to do nothing which
is an adverse employment action.

202. Despite Plaintiff's aforesaid protected activity, the School District and School Board
intentionally and discriminatorily retaliated against Plaintiff on or about December 3, 2018 through
pre-textual requirements for Plaintiff to (a) undergo a dexterity test conducted by School District
employees that Plaintiff was pre-destined to fail; (b) undergo job-qualifying medical examinations
by Plaintiff's own physicians whom the School District knew or should have known were not
qualified to fill out the DOT medical forms furnished by the School District; (c) the School District
withholding the dexterity test results from Plaintiff's physicians so that they could complete their
job-qualifying examinations of Plaintiff; and (d) promising but not sending Plaintiff to a promised
DOT Medical Exam by the District's physician before firing Plaintiff.

203. Despite Plaintiff's aforesaid protected activity, Plaintiff suffered an adverse
employment action and intentional discriminatory retaliation on January 8, 2019 when the School
District and School Board fired Plaintiff, effective immediately, (a) without warning; (b) after
Mosley and Pierre were disciplined due to Plaintiffs complaint; (c) without sending the dexterity
test results to Plaintiff's doctors to complete their evaluations of his driving ability; (d) without
sending Plaintiff to a promised a DOT Medical Exam by the District's physician; and (e) without
reasonably accommodating Plaintiff with a desk job doing filing as the School District did in May
2018.

204. At all times material hereto, Plaintiff was qualified to perform a desk job doing filing.

41
 

Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 42 of 45

205. At all times material hereto, the School District reasonably accommodated qualified
similarly-situated persons Linda Brown and Shirley Cedric, including Plaintiff in May 2018,
considered by the District disabled by illness or injury through re-assignment rather than through
termination.

206. At all times material hereto, there was a causal connection and temporal proximity
between the protected activity of Plaintiff substantiated complaints about Pierre’s workplace
sexual harassment, Pierre/Mosley’s workplace retaliation and the resultant retaliation that led to
Plaintiff's termination, to wit:

a. Mosley and Pierre were disciplined in mid-October 2018.

b. The School District returned Mosley to the Royal Palm compound to be
Plaintiff's supervisor in mid-November 2018.

c. Plaintiff's reassignment to another compound was rescinded by the School
District and Plaintiff was forced to remain at the Royal Palm compounded under Mosley who
immediately removed Plaintiff from bus driving and assigned him to do nothing.

d. On December 3, 2018, the School District observed Plaintiff, who is doing
nothing at the Royal Palm compound, to have “limited movement” of his hands and legs.” Unlike
the May 2018 when Mosley and Pierre had not yet been disciplined, Plaintiff was not re-reasonably
accommodated with reassignment to a desk job to do filing for which he is qualified. Rather, the
School District through its employees perform a subjective December 19, 2018 dexterity test of
Plaintiff, withhold the dexterity test findings from Plaintiff's physicians so they cannot complete
their evaluation of his bus driving abilities, fail to send Plaintiff for a promised DOT Medical
Evaluation by the School District’s physicians and fired Plaintiff on January 8, 2019 without

warning, effective immediately.

42
Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 43 of 45

207. On or about January 23, 2019, the School District submitted Plaintiffs termination
and its circumstances to the School Board which accepted Plaintiff's termination without offering
Plaintiff a reasonable accommodation or directing the School District to offer Plaintiff a reasonable
accommodation. Accordingly, at all times material hereto, the School Board was and is directly
and vicariously liable for Plaintiff's wrongful termination without reasonable accommodation.

208. Plaintiff's termination from employment by the School District and School Board
without reasonable accommodation was an adverse employment action caused by School Board
intentionally discriminating against Plaintiff through retaliation for protected activity.

209. As a direct and proximate result of the School Board’s willful, knowing and
intentional discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,
extreme and severe mental anguish and emotional distress, medical expense, loss of earnings, loss
of ability to earn money in the future, loss of the capacity to enjoy life, loss of employment benefits,
back pay, front pay and aggravation of a pre-existing condition. The foregoing losses occurred in
the past, will occur in the future and are permanent.

210. As a further direct and proximate result of the School Board’s violation of the
Chapter 760, Florida Statutes, and discrimination as heretofore described, Plaintiff has been
compelled to retain the services of counsel, and has thereby incurred, and will continue to incur,
legal fees and costs, the full nature and extent of which are presently unknown to Plaintiff,
who therefore will seek leave of Court, if necessary, to amend this Complaint in that regard when
the same shall be fully and finally ascertained. Plaintiff requests that attorneys’ fees and costs be
awarded pursuant to the Chapter 760, Florida Statutes.

WHEREFORE, Plaintiff demands in his favor against the School Board for

compensatory damages including back pay, front pay (or reinstatement), economic and non-

43
 

 

2 Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 44 of 45

economic damages, punitive damages, pre- and post judgment interest, attorneys’ fees, costs, trial
by jury on all issue so triable as of right by a jury and such other relief as this Court deems proper.

D COUNT FOR WORKER’S COMPENSATION RETALIATION

 

Count X against the School District
Retaliation under Fla, Stat. § 440.205

211. Plaintiff sues the School District, adopts and realleges paragraphs 1-14 as if fully
alleged herein and further states:

212. At all times material hereto, Plaintiff maliciously was fired by the School District on
January 8, 2019, an adverse employment action, for making a statutorily-protected worker’s
compensation claim in October 2018 which is prohibited conduct by an employer in violation of
Fla. Stat. § 440.205.

213. At all times material hereto, there is a causal connection between the School District
firing Plaintiff and his worker’s compensation claim because the School District knew about
Plaintiffs worker’s compensation claim when it fired him.

214. At all times material hereto, the School District maliciously fired Plaintiff for making
a workers compensation claim against the School District to coerce and intimidate Plaintiff which
is prohibited conduct in violation of Fla. Stat. § 440.205.

215. As a direct and proximate result of the aforesaid acts and omissions by the School
District in violation of Fla. Stat. § 440.205, Plaintiff sustained bodily injury and resulting pain and
suffering, disability, discomfort, inconvenience, disfigurement, mental anguish, loss of capacity
for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss
of earnings, loss of ability to earn money, impairment of litigation, credibility and proceeds, and
aggravation of a previously existing condition. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future.

44
e Case 9:19-cv-81631-RLR Document 1-3 Entered on FLSD Docket 12/05/2019 Page 45 of 45

216. Plaintiff has incurred attorney’s fees and costs in association with this Count and is
entitled to attorney’s fees and cost recovery under Chapter 440, Florida Statutes.

WHEREFORE, Plaintiff demands judgment against the School District for compensatory,
special and consequential damages; attorney’s fees; costs; prejudgment interest and a trial by jury
for all issues so triable as of right by a jury.

DATED October 31, 2019 HENRY A SEIDEN, ESQ. (FBN 436763)
SEIDEN LAW
Attorneys for Plaintiff
6274 Linton Blvd., Suite 103
Delray Beach, FL 33484
Phone: 561-833-8988
Email address: service @seidenlawfirm.com

By: __/s/ Henry A. Seiden
HENRY A. SEIDEN, ESQ.

45
